Title: Alagnac to John Adams: A Translation, 18 May 1778
From: Alagnac
To: Adams, John


      
       Clermont-Ferrand, Auvergne, 18 May 1778
      
      Dr. Franklin, sir, to whom I had the honor to write for information about a young man, Chevalier de Pontgibaut, who left Nantes on 11 October 1777 on board the Arc en Ciel with letters of recommendation to Messrs. Conway and Lafayette in the hope of being employed with the troops of the United Colonies of America; has replied that he knows nothing on the matter. Permit me then to turn to you, sir, as you have newly arrived from that country and might have some information on the whereabouts of the Chevalier or the Arc en Ciel and you would greatly oblige me if you would have the goodness to inform me as to the fate of the one or the other. This young man, filled with ardor and eager to achieve glory in the service of such a worthy cause, is very dear to his family and his silence, since his departure, deeply worries his father, Comte de Chalier, a venerable old man of 77. Would it be too much of an imposition on you, sir, to ask you to ease his anxiety by condescending to discover what has become of this young man on the supposition that you have no information at hand. I dare hope for a favorable response to my request, sir, and I have the honor to be with a great respect, sir, your most obedient and humble servant
      
       D’alagnac
      
      
       Mr. La Combe, a merchant in this province, who has traveled extensively in your colonies and who is about to return there, kindly agreed to hand deliver this letter to you. He is a man worthy of your patronage.
      
      